USCA1 Opinion

	




          July 5, 1996                                [NOT FOR PUBLICATION]                            UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT                                 ____________________        No. 95-2299                                    DENNIS EVANS,                                Plaintiff, Appellant,                                          v.                               GEORGE A. VOSE, ET AL.,                                Defendants, Appellees.                                 ____________________                     APPEAL FROM THE UNITED STATES DISTRICT COURT                           FOR THE DISTRICT OF RHODE ISLAND                       [Hon. Mary M. Lisi, U.S. District Judge]                                           ___________________                                 ____________________                                        Before                                Selya, Cyr and Boudin,                                   Circuit Judges.                                   ______________                                 ____________________            David J. Gentile on Motion for Summary Judgment for appellee.            ________________                                 ____________________                                 ____________________                 Per Curiam.   We have  reviewed carefully the  record in                 __________            this  case,  including  the  transcript of  appellant  Dennis            Evans' disciplinary  hearing.  We summarily  affirm the grant            of summary judgment to appellees.                   Even if  we assume  without  deciding that  Evans has  a            constitutionally  protected  liberty  interest  in  good time            credits, he  has still failed  to allege sufficient  facts to            support a claim that  his rights to federal due  process were            violated.                   First, under federal due process standards, an inmate is            entitled  to notice of the charges against him, not to notice            of each  item of evidence which  may be offered to  prove the            charges.   Consequently, providing an  inmate with a  copy of            the disciplinary report satisfies due process. See Langton v.                                                           ___ _______            Berman, 667  F.2d 231,  234 (1st  Cir. 1981).     Since Evans            ______            admits  that he  received timely  copies of  the disciplinary            report  against him  prior to  the disciplinary  hearing, his            claim is without merit.1                                     1                 Second, Evans  alleges that  he was  denied  a right  to            present witnesses in  his own defense.   However, the  record            indicates   that  Evans   made  only   a  reference   at  his            disciplinary hearing to a desire  to call prison officials as            witnesses  and that  this claim was  not pressed.   Moreover,                                            ____________________               1Evans' allegation  that  the notice  violated the  Morris               1            rules is not of federal constitutional dimension, and  such a            violation,  in and of  itself, is not  a sufficient predicate            for a federal due process claim.                                           -2-            even if we assume that the board erred in  not allowing Evans            to call these witnesses, the error was harmless.                   The   only  information   those  witnesses   could  have            provided, according to Evans, is that they had not seen Evans            have  more   than  minimal  contact  with   his  alleged  co-            conspirator in  the time immediately preceding  the discovery            of the escape attempt.  Since Evans makes no claim that these            witnesses   were   present   at   all  times   during   which            communication between Evans and his co-conspirator could have            occurred, their  testimony would have done  little to sustain            Evans' claim.  Since Evans has not shown that he suffered any            prejudice from his inability to  call these witnesses, he has            failed to  show any violation of his due process rights.  See                                                                      ___            Forbes v. Trigg, 976  F.2d 308, 318 (7th Cir.  1992) (failure            ______    _____            to allow inmate to call witnesses did not violate due process            since "[t]heir testimony could  have added little"); see also                                                                 ___ ____            Wolff v.  McDonnell, 418  U.S. 539, 566  (1974) (disciplinary            _____     _________            board   may  deny   request   for  witness   on  grounds   of            irrelevance).                 Evans'  third  claim  is  that  there  was  insufficient            evidence  in the record to support the finding of guilt.  The            only   witness  upon   which   the  board   relied  was   the            investigating officer, who related to the board the testimony            of  two   confidential  informants  and   vouched  for  their            reliability.                                          -3-                 When  a  disciplinary board's  finding  of  guilt relies            primarily   on  the  evidence   provided  by  a  confidential            informant, due process requires  that the board have adequate            information from which it  could reasonably conclude that the            informant's evidence was reliable.   See Langton, 667 F.2d at                                                 ___ _______            235.    We find  that the  board had  a sufficient  basis for            finding that  the informants'  testimony met  the reliability            requirement in this case.                 In his testimony to the board, the investigating officer            made clear that his information about the escape attempt came            from  two separate  informants  and that  each informant  had            provided reliable information in the past.  He also testified            that  physical  evidence (escape  tools)  were  found in  the            possession  of  one of  the  informants.   An  investigator's            personal testimony of  what a confidential informant  stated,            along  with  his  statement  that the  informant  had  proved            reliable in  the  past, is  usually  sufficient to  meet  the            reliability requirement of Wolff.  See Hensley v. Wilson, 850                                       _____   ___ _______    ______            F.2d  269, 277  (6th Cir.  1988) ("[a]t  a very  minimum, the            investigator  must report  that  a  particular informant  has            proved reliable  in specific  past instances");  Zimmerlee v.                                                             _________            Keeney,  831 F.2d 183, 187 (9th Cir. 1987), cert. denied, 487            ______                                      _____ ______            U.S. 1207  (1988)  ("that an  informant  previously  supplied            reliable information  is sufficient"); Dawson  v. Smith,  719                                                   ______     _____            F.2d 896, 899  (7th Cir.  1983), cert. denied,  466 U.S.  929                                             _____ ______                                         -4-            (1984) (same); Kyle  v. Hanberry, 677  F.2d 1386, 1390  (11th                           ____     ________            Cir. 1982) ("due  process may be satisfied where  the witness            relaying the information provided by a confidential informant            testifies before the [board] that he knows the informer, that            he has  used him in the past, and that the informer had first            hand knowledge of the  incident reported").  We find  that it            is so in the instant case, especially since physical evidence            was found which corroborated this information.                  The   judgment  of  the   district  court  is  summarily            affirmed.  See 1st Cir. Loc. R. 27.1.              ________   ___                 Appellant's  motion to  be allowed  to proceed  in forma                                                                 __ _____            pauperis and  his motion for  appointment of an  attorney are            ________            denied.            ______                                         -5-